                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ANDREW C. MALETTA,

           Plaintiff,

v.                                  Case No:       2:20-cv-1004-JES-MRM

DAVID WOODLE and FREDERICK
J. LANGDON,

           Defendants.



                             OPINION AND ORDER

      This matter comes before the Court on review of defendants’

Motion to Dismiss Plaintiff’s Second Amended Complaint for Failure

to Add Indispensable Parties (Doc. #35) filed on June 1, 2021.

Plaintiff filed an untimely Response in Opposition (Doc. #41) on

June 25, 2021.     For the reasons set forth below, the motion is

denied.

                                        I.

      The operative pleading is plaintiff Andrew Maletta’s Second

Amended   Complaint      (Doc.   #33)   filed     on   May   18,   2021   against

defendants David Woodle and Frederick J. Langdon (collectively

Defendants).    The Second Amended Complaint alleges the parties are

all owners or tenants of properties located in the RiverBend

Motorcoach Resort (RiverBend) in LaBelle, Florida.                 (Id. ¶¶ 7-9.)

The   Second   Amended    Complaint     further    alleges    that    Defendants
authored and published a document entitled the “Cancer on our

Resort          Letter”   in    which    Defendants     accused   plaintiff      of

“ferment[ing] discord and dissent” in the community.                  (Id. ¶¶ 21-

23; Doc. #1-1, p. 1.) 1          The document contains a list of twenty-one

past instances of “behavioral issues” by “the owner in question,”

relating to physical and legal threats, libelous statements, and

accusations against other RiverBend owners.                 (Doc. #1-1, pp. 1-

2.)    The letter concludes

       The owner in question is Andrew Maletta on lot 50. He
       has been spoken to at length over the years by various
       people over his continued disruptive behavior and its
       effect on the community to no avail. The disharmony
       caused by this behavior affects the appeal of the resort
       and that in turn likely depresses our property values.
       We trust most of us can look past his sponsorship of the
       Margarita parties . . . three time [sic] a season as a
       naked attempt to curry favor with the uninformed. We
       will no longer be in this category and urge all to
       consider this letter. Please assist the undersigned in
       either no longer condoning this behavior or encouraging
       him to move on to somewhere that it may be welcome. Each
       of the undersigned is happy to discuss the contents of
       this letter with anyone.

(Id.       p.    2.)      The   letter   contains     approximately    a    hundred

signatures, presumably all RiverBend owners or tenants.                    (Id. pp.

2-4.)




      A copy of the letter was filed as an exhibit to the original
       1

Complaint and as an exhibit to the Second Amended Complaint. (Doc.
#1-1; Doc. #33-1.) However, because the version attached to the
Second Amended Complaint is missing a page, the Court will refer
to the version filed with the original Complaint.



                                           2
      The Second Amended Complaint asserts two claims against both

Defendants: (1) defamation and (2) defamation per se.    (Doc. #33,

pp. 6-9.)    As relief, plaintiff seeks, inter alia, compensatory

and punitive damages, as well as injunctive relief.     (Id. pp. 8,

9.)   The Second Amended Complaint asserts this Court has diversity

of citizenship jurisdiction pursuant to 28 U.S.C. § 1332.    (Id. ¶

4.)   Defendants now argue that the Second Amended Complaint should

be dismissed because plaintiff has failed to join indispensable

parties, i.e., the other signatories on the document.    (Doc. #35.)

                                II.

      Rule 19 of the Federal Rules of Civil Procedure governs

joinder of parties in federal court.   Rule 19 requires a two-part

test for determining whether a party is indispensable.

      First, the court must ascertain under the standards
      of Rule 19(a) whether the person in question is one who
      should be joined if feasible. If the person should
      be joined but cannot be (because, for example, joinder
      would divest the court of jurisdiction) then the court
      must inquire whether, applying the factors enumerated
      in Rule 19(b), the litigation may continue.

Focus on the Fam. v. Pinellas Suncoast Transit Auth., 344 F.3d

1263, 1280 (11th Cir. 2003) (citation omitted).

      Under Rule 19(a)(1), a person subject to service of process

and whose joinder will not deprive the Court of subject matter

jurisdiction must be joined as a party if:

      (A)   in that person’s absence, the court cannot accord
            complete relief among existing parties; or




                                 3
     (B)   that person claims an interest relating to the
           subject of the action and is so situated that
           disposing of the action in the person’s absence
           may:

           (i)      as a practical matter impair or impede the
                    person’s ability to protect the interest;
                    or

           (ii)     leave an existing party subject to a
                    substantial risk of incurring double,
                    multiple,    or   otherwise    inconsistent
                    obligations because of the interest.

Fed. R. Civ. P. 19(a)(1); see also Laker Airways, Inc. v. British

Airways, PLC, 182 F.3d 843, 847 (11th Cir. 1999) (“A party is

considered ‘necessary’ to the action if the court determines either

that complete relief cannot be granted with the present parties or

the absent party has an interest in the disposition of the current

proceedings.”).     Here, Defendants have failed to address whether

any of the other signatories are subject to service of process or

whether    their   joinder   would   destroy        diversity   jurisdiction.

Therefore, Defendants have failed to establish the first element

of the two-prong test. 2

     Defendants    suggest   joinder     of   the    other   individuals   who

signed the letter is required under Rule 19(a)(1)(B)(ii).              (Doc.

#35, p. 3.) Specifically, the motion argues that because plaintiff




     2 The Court has no information regarding these individuals
besides their signatures. Accordingly, the Court has no way to
determine what effect their joinder may have on subject matter
jurisdiction in this diversity action.



                                     4
only seeks to enjoin Defendants from republishing the letter,

“[d]isposing of this action would leave the existing DEFENANTS to

incurring [sic] inconsistent obligations when the other parties

who signed the document are not required the same relief.”          (Id.

pp. 2-3.)   The Court disagrees.

       Defendants’     argument   seems   to   be   premised   on    the

misconception that the other individuals who signed the letter

have “an interest relating to the subject of the action” under

Rule 19(a)(1)(B)(ii).      However, that these individuals may be

interested in how the action turns out does not mean they have a

legal interest in the action.          See Axiom Worldwide, Inc. v.

Becerra, 2009 WL 1347398, *4 (M.D. Fla. May 13, 2009) (noting that

“Rule 19 requires a legally protected interest”).       Even if these

other individuals constitute joint tortfeasors, their joinder is

still not necessary.    See   Temple v. Synthes Corp. Ltd., 498 U.S.

5, 7 (1990) (“It has long been the rule that it is not necessary

for all joint tortfeasors to be named as defendants in a single

lawsuit.”); Clay v. AIG Aerospace Ins. Servs., Inc., 61 F. Supp.

3d 1255, 1267 (M.D. Fla. 2014) (“Even in states that have abolished

or modified joint and several liability, joint tortfeasors are

merely permissive parties.”); see also Pujol v. Shearson Am.

Express, Inc., 877 F.2d 132, 136 (1st Cir. 1989) (“The mere fact

. . . that Party A, in a suit against Party B, intends to introduce




                                   5
evidence that will indicate that a non-party, C, behaved improperly

does not, by itself, make C a necessary party.”). 3

     Even if Defendants demonstrated the other signatories had an

interest in the instant action, they have failed to meet their

burden of showing that the failure to join these individuals would

leave Defendants subject to inconsistent obligations.               See Clay,

61 F. Supp. 3d at 1266 (“The party moving to dismiss an action for

failure   to   join   an   indispensable   party    bears   the    burden    of

demonstrating by evidence that the absent party is ‘required’

according to Rule 19(a).”        (citation omitted)).         The fact that

plaintiff seeks to enjoin Defendants but not the other individuals

from republicizing the letter does not mean Defendants are at risk

of inconsistent obligations.         See Winn-Dixie Stores, Inc. v.

Dolgencorp,    LLC,    746    F.3d   1008,   1040     (11th       Cir.    2014)

(“Inconsistent obligations occur when a party is unable to comply

with one court’s order without breaching another court’s order

concerning the same incident.”           (citation omitted)).            Because

Defendants have failed to demonstrate that the other signatories


     3 A joint tortfeasor will be considered a necessary party
“when the absent party ‘emerges as an active participant’ in the
allegations made in the complaint that are ‘critical to the
disposition of the important issues in the litigation.’” Laker,
182 F.3d at 848 (quoting Haas v. Jefferson Nat’l Bank, 442 F.2d
394, 398 (5th Cir. 1971)). The Court finds such a situation does
not apply here, where the allegations in the Second Amended
Complaint indicate Defendants authored and published the alleged
defamatory letter, and the other individuals merely signed it.



                                     6
should be joined, the motion to dismiss will be denied.                        See

Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 839 (11th Cir.

2017) (affirming denial of joinder under Rule 19(a) where the

plaintiff failed to allege anything about the relationship between

the defendant and the proposed parties that would prevent the

plaintiff from obtaining full relief from the defendant).

      In determining whether a party should be joined, pragmatic

concerns, including the effect on the parties and the litigation,

control, Focus on the Fam., 344 F.3d at 1280 (citations omitted),

and   the   burden   is   on   the   movant    to   show   the   nature   of   the

unprotected interests of the absent parties, W. Peninsular Title

Co. v. Palm Beach Cnty., 41 F.3d 1490, 1492 (11th Cir. 1995)

(citation     omitted).        Defendants      have    not    satisfied    these

considerations.

      Accordingly, it is now

      ORDERED:

      Defendants’    Motion     to   Dismiss    Plaintiff’s      Second   Amended

Complaint for Failure to Add Indispensable Parties (Doc. #35) is

DENIED.

      DONE AND ORDERED at Fort Myers, Florida, this                8th    day of

July, 2021.




                                        7
                    SENIOR UNITED STATES DISTRICT JUDGE


Copies:
Parties of record




                       8
